Citation Nr: 0022352	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a thyroid disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) manifested, in part, by sleep 
disturbance and sleep walking.  

5.  Entitlement to service connection for right leg disorder, 
manifested by chronic pain.  

6.  Entitlement to service connection for a left leg 
disorder, manifested by chronic pain.  

7.  Entitlement to service connection for fatigue.  

REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty for training from July to October 
1983, and had active service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Philadelphia, Pennsylvania RO.  (The veteran subsequently 
moved to South Carolina, and the claims was transferred to 
the Columbia Regional Office in October 1997.)  In August 
1998, a hearing was held at the Columbia, South Carolina RO 
before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1999).  

At the personal hearing, the veteran raised the additional 
issues of service connection for bilateral hip pain, right 
and left leg pain, and fatigue, all claimed as chronic 
disabilities resulting from an undiagnosed illness.  These 
issue have not been developed for appellate review and are 
referred to the RO for appropriate action.  

Also at the hearing, the veteran stated that she believed 
that her sleep disturbance and sleep walking were 
manifestations of PTSD.  The RO denied service connection for 
sleep disturbance and sleep walking as separate disabilities, 
and the issues were listed as separate claims on the 
Statement of the Case (SOC) promulgated in March 1995.  
However, in light of the veteran's clarification of the 
issues at the personal hearing, the Board has recharacterized 
the issue as service connection for post-traumatic stress 
disorder (PTSD), manifested, in part, by sleep disturbance 
and sleep walking.  

(The issue of service connection for PTSD will be addressed 
only in the remand portion of this document.)  


FINDINGS OF FACT

1.  The veteran has submitted a plausible claim for service 
connection for asthma.  

2.  The veteran's claims of service connection for diabetes 
mellitus and a thyroid disorder are plausible.  

3.  No competent evidence has been submitted to establish 
that the veteran has a right leg disorder which is due to 
disease or injury in service.  

4.  No competent evidence has been submitted to establish 
that the veteran has a left leg disorder which is due to 
disease or injury in service.  

5.  No competent evidence has been submitted to establish 
that the veteran has a disability manifested by fatigue which 
is due to disease or injury in service.  



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for diabetes mellitus.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has submitted a well-grounded claim of 
service connection for a thyroid disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The veteran has submitted a well-grounded claim of 
service connection for a asthma.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The veteran has not submitted a well-grounded claim of 
service connection for a right leg disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
service connection for a left leg disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifest by fatigue.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a service department examination in January 1989, the 
veteran reported a history of gestational diabetes in 1985 
and 1987.  She denied any current problems with diabetes.  
She also reported a history of hay fever.  The examination 
showed the urinalysis to be negative for sugar.  Moderate pes 
planus was diagnosed.  At an examination for deployment in 
December 1990, no major medical conditions were noted.  The 
veteran was determined to be qualified for deployment.  

A September 1990 laboratory study done at Mercy hospital 
revealed glucose to be elevated at 118.

In January 1991, the veteran was seen for complaints, 
including a productive cough of two weeks' duration.  The 
impression was viral syndrome.  At a service department 
examination in January 1991, the veteran reported a history 
of gestational diabetes in 1985 and 1987.  She indicated, 
however, that this was not a current problem.  A urinalysis 
was negative for sugar.  In February 1991, she was seen for 
complaints, including coughing and chest tightness.  The 
assessment was upper respiratory infection.  That same month, 
she complained of difficulty breathing because of dust from 
blown sand.  The service medical records are negative for any 
complaints, treatment, or diagnosis referable to any right or 
left leg disorder, or a disability manifested by chronic 
fatigue.  

On a Report of Medical History for exit from active duty in 
March 1991, the veteran specifically denied any problems with 
swollen or painful joints, asthma, cramps in her legs, 
arthritis, rheumatism or bursitis, lameness, or knee 
problems.  A medical examination report at that time noted 
"musculoskeletal pain - rule out concurrent PT."  No 
explanation or discussion of the notation was indicated.  At 
a release from active duty examination in May 1991, the 
veteran gave a history of pneumonia and bronchitis.  
Expiratory wheezes, bilateral were heard.  The impression was 
asthma.  A urinalysis was negative for sugar.  Fasting blood 
sugar was 191.  

The veteran was referred for an additional examination that 
same day.  She reported increased coughing and shortness of 
breath while serving in Saudi Arabia.  She noted she was 
still coughing, and the symptoms had been getting worse.  She 
reported multiple exposures to smoke and fumes in service.  
She gave a history of pneumonia and bronchitis (multiple 
episodes) in childhood.  She denied any prior formal 
diagnosis of asthma.  The examination revealed expiratory 
wheezes, end stage.  The assessment was probable asthmatic 
bronchitis.  A chest x-ray was normal.  Pulmonary function 
tests were accomplished which showed an FVC of 94 and an FEV1 
of 88.  The assessment was improving bronchitis.  

Also in May 1991, the veteran was evaluated for an elevated 
blood glucose of 319.  The test was taken on May 15, 1991.  
(There was a hand written notation on the report of "Not 
Fasting-Fasting?".  The physician discussed with the patient 
her past history of gestational diabetes and abnormal blood 
sugars previous to deployment.  There was a note of EPTS.  
Follow-up with her family doctor was recommended.

On a VA examination of the joints in June 1994, the veteran 
reported that she had no problems with her joints, but had 
pain in both lower extremities over the entire extremity.  
She reported that it was usually worse in the morning, but 
could occur at anytime during the day.  The veteran stated 
that the pain did not occur everyday, and that Tylenol 
generally relieved her symptoms.  On examination, the 
veteran's gait was normal, and she had full range of motion 
in both knees.  The examiner commented that he found nothing 
wrong with the veteran's joints, and that he had no 
explanation for the pain in her lower extremities.  

The same VA physician conducted a general examination in June 
1994.  The examiner noted that the veteran's diabetes, 
hyperthyroidism, and asthma were well controlled.  The 
examiner again indicated that he had no explanation for the 
veteran's leg pains.  

Additional VA examinations were conducted in June 1994, 
including psychological and psychiatric evaluations, a 
neurological examination, and examinations for diabetes 
mellitus, and respiratory and thyroid problems.  The veteran 
made no mention of any specific problems with fatigue on any 
of the examinations.  The psychological and psychiatric 
evaluation reports noted that the veteran worked full-time as 
a critical care nurse.  There were no specific findings or 
diagnoses referable to any right or left leg disorder or 
fatigue.  With regard to diabetes, it was noted that the 
veteran had an abnormal blood sugar in November 1991.  A 
diagnosis of diabetes was made at that time, and she was 
started on oral hypoglycemics.  In December of 1993, she was 
started on insulin.  With regard to her asthma, she reported 
taking Intal four times a day and Proventil as needed.  Her 
chest was clear to percussion and auscultation.  The examiner 
noted that the veteran had a well-controlled asthmatic 
condition.  Pulmonary function studies were interpreted as 
normal.

A May 1994 letter from Richard A. Alley, M.D. was to the 
effect that the veteran was first seen on December 16, 1991 
and had since been followed (12/27/93) for insulin dependent 
diabetes mellitus and thyrotoxicosis.

The evidentiary record includes numerous private medical 
record showing treatment for various problems from 1991 to 
1997.  A scan from Mercy Hospital in December 1991 revealed 
that the question of whether the veteran had hyperthyroidism 
or not was difficult to determine on the basis of the study.  
Blood studies that same month revealed some abnormal thyroid 
readings.  Laboratory studies in February 1992 also revealed 
some abnormal thyroid readings.  A progress note in November 
1996, indicated that the veteran was referred for assessment 
of her diabetes mellitus.  The veteran reported that she 
worked three 12-hour shifts per week, usually working during 
the day, but that she sometimes worked nights.  The veteran 
reported that she had pain in her legs and numbness in her 
feet.  No specific findings or diagnosis referable to the 
veteran's legs was offered.  A progress note dated in January 
1997 indicated that the veteran had no body or joint aches.  
No diagnosis of fatigue or any other disorder referable to 
the veteran's right or left leg was offered.  The remainder 
of the private medical records is silent for any complaints, 
treatment, or diagnosis referable to fatigue or any left or 
right leg disorder.  

At a personal hearing before the undersigned member of the 
Board at the RO in August 1998, the veteran reported that she 
has chronic pain in both legs, primarily in her knees, since 
service.  The veteran testified that the pain was constant, 
and that it was worse after working a 12-hour shift.  The 
veteran reported that while she has been seen by various 
doctors for her symptoms, none of the doctors had been able 
to offer an explanation or diagnosis for her leg pain.  (T 
p.37).  The veteran also testified that her fatigue started 
within six months of her return from the Gulf.  She said her 
sleep patterns were irregular, and that she felt as if she 
were not getting any rest.  She was sluggish most of the time 
and slept only a couple of hours most nights.  The veteran 
indicated that she worked full-time, and was exhausted from 
running around and taking care of her two teenage children.  
The veteran also testified that she has been seen by several 
doctors, but that they have not been able to identify any 
specific cause for her fatigue.  (T p.44).  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
diabetes mellitus and endocrinopathies if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. §  3.309 will be any evidence 
of a nature usually accepted as competent to indicate the 
time of existence or inception of disease.  38 C.F.R. 
§ 3.309(d) (1999).

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  


Diabetes Mellitus, Asthma & Thyroid Disorder

With regard to the issues of service connection for asthma, 
diabetes mellitus and a thyroid disorder, the Board finds 
that the claims are well grounded.  There was an impression 
of asthma prior to service discharge, and postservice a VA 
physician reported that the veteran had well-controlled 
asthma.  With regard to diabetes, there is evidence of 
elevated blood sugar readings in service, and treatment 
postservice for insulin dependent diabetes.  Within one year 
postservice, there was evidence of some abnormalities of the 
thyroid.  The Board finds that this evidence is sufficient to 
establish a plausible claim.  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  

Right & Left Leg Pain

The postservice medical records reveal no diagnosis of a 
current right or left leg disability.  In the absence of the 
presence of a chronic disability, there can be no plausible 
or well-grounded claim for service connection.  See Caluza.  
The Court has held that in order to establish service 
connection, the evidence must show that the veteran currently 
has a disability stemming from service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the veteran may 
believe she has a chronic right and left leg disorder, the 
matter of assigning a diagnosis to symptoms involves a 
medical determination.  As such, competent medical evidence 
is required to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  In this case, the 
veteran has not submitted any medical evidence of the 
presence of chronic right or left leg disorder.  In fact, the 
veteran testified that none of the doctors who have evaluated 
her for her leg complaints has been able to identify any 
specific cause for her symptoms.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for sinusitis is denied.  

Fatigue

Similarly, while the veteran believes that she is entitled to 
service connection for fatigue, she has not presented any 
competent medical evidence of a current chronic disability 
manifested by fatigue.  This is required under Caluza, 
discussed above, to establish a well-grounded claim.  The 
veteran is not competent to offer an opinion regarding a 
question which requires medical knowledge.  Such knowledge is 
needed in order to render a diagnosis.  Espiritu.  As the 
veteran has not presented any competent medical evidence 
showing a presently existing disability, claimed as fatigue, 
she does not meet the requirements for a well-grounded claim.  


ORDER

To the extent that well-grounded claims of service connection 
for diabetes mellitus and a thyroid disorder have been 
submitted, the appeal is granted to this extent only.  

As a well-grounded claim of service-connection for asthma has 
been presented, the appeal is granted to this extent only.  

As a well-grounded claim of service-connection for a right 
leg disorder has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for a left leg 
disorder has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for a 
disability claimed as fatigue has not been presented, the 
appeal is denied.  



REMAND

As to the veteran's claim of service connection for PTSD, the 
veteran testified that she was diagnosed as having this 
disability by a private physician at the Catholic Charities 
Office in Wilkes-Barre, Pennsylvania in May 1992.  In this 
regard, the VA is charged with the obligation under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this case, the veteran should be advised that the 
obtaining of evidence showing a diagnosis of PTSD related to 
her wartime experiences would be useful in establishing a 
well grounded claim.  Accordingly, additional development 
will be necessary prior to the Board entering its final 
determination regarding this issue.  

The veteran contends that her diabetes mellitus and asthma 
were first shown in service, and that she was diagnosed with 
a thyroid problem shortly after discharge from service.  At 
the personal hearing in August 1998, the veteran testified 
that she was treated by various private physicians for 
diabetes mellitus, asthma, and thyroid problems immediately 
after her discharge from service.  Regarding her diabetes 
mellitus, the Board notes that a private laboratory study in 
September 1990, shortly before the veteran was called to 
active duty, showed an elevated glucose reading of 118 mg/dl.  
The service medical records show a history of gestational 
diabetes in 1985 and 1987, and elevated glucose readings at 
the time of the veteran's separation examination in May 1991.  
No specific diagnosis was offered at that time, but the 
examiner indicated that the veteran should see her family 
physician when discharged from service.  A letter from Dr. R. 
A. Alley received in May 1994, indicated that the veteran was 
first seen in December 1991, and treated for insulin 
dependent diabetes mellitus and thyrotoxicosis since December 
1993.  

The significance of the abnormal glucose readings prior to 
and during service is not clear.  Moreover, thyrotoxicosis 
(an endocrinopathy) is a disease subject to presumptive 
service connection if manifested to a compensable degree 
within the one year period prescribed by applicable criteria.  
Given the medical complexity surrounding the onset of these 
disabilities, the Board finds that a VA examination is 
necessary prior to appellate review.  

Regarding the claim for asthma, it is noted that the veteran 
indicated on a Report of Medical History for an examination 
for a commission in the Army in January 1989, that she had a 
history of allergies, and hay fever symptoms from the spring 
to October.  The veteran reported a similar history on a 
Report of Medical History in March 1991.  The service medical 
records show treatment for an upper respiratory infection and 
a chronic cough during service in the Persian Gulf.  
Expiratory wheezing and an impression of asthma were noted on 
the veteran's separation examination in May 1991.  The 
veteran was seen again by this same physician that same day.  
The examiner opined that the veteran had probable asthmatic 
bronchitis.  The examiner noted that the veteran had a 
history of pneumonia and bronchitis in childhood, and was a 
smoker for 10 years.  Follow-up notes a couple of days later 
showed an assessment of improving bronchitis.  When examined 
by VA in June 1994, pulmonary function studies were reported 
to be normal.  The examiner concluded that the veteran had a 
well-controlled asthmatic condition.  In reviewing the 
evidentiary record, the Board is unable to determine the 
exact nature of the veteran's current respiratory disorder or 
whether it had its onset in service.  Therefore, the Board 
finds that a more thorough examination should be undertaken 
prior to appellate review.  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she furnish medical evidence that she has 
been diagnosed as having PTSD.  The RO 
should also obtain from the veteran the 
names and addresses of all medical care 
providers who treated any respiratory 
problems, diabetes mellitus and thyroid 
problems prior to and since her discharge 
from service.  Based on her response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  Of particular interest are any 
records from Medical University of South 
Carolina, Family Practice; Dr. Potenza, 
Buffalo, NY; Drs. DeCaprio and Alan 
Boonin, Wilkes-Barre, Pa; Dr. Sack from 
North Charleston, SC and Dr. Richard A. 
Alley, Kingston, Pennsylvania.  If the RO 
does not receive a response to requests 
for records from any of the private 
sources identified by the veteran, she 
should be so notified and informed that 
she may obtain and submit any pertinent 
records.  

2.  If the RO determines that the claim 
of service connection for PTSD is well 
grounded, appropriate steps should be 
taken to contact the veteran and request 
that she furnish the names and addresses 
or all medical care providers who treated 
her for this disability as well as a 
complete detailed description of the 
specific traumatic incidents which 
produced the stressors that resulted in 
her claimed PTSD, including the dates, 
exact location, circumstances of the 
incidents and the veteran's involvement 
in each incident.  The unit she was 
assigned to at the time of each incident 
should be specified.  Particular emphasis 
should be placed on those incidents which 
the veteran now alleges she reexperiences 
as stressors.  

3.  The RO should then review the claims 
file and prepare a summary of the 
veteran's claimed stressors which may be 
potentially verifiable by the U.S. Armed 
Services Center for Research of Unit 
Records.  This summary and all supporting 
documents regarding the veteran's claimed 
stressors, should be sent to USASCRUR at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to certify the occurrence of 
the incidents and any indication of the 
veteran's involvement therein.  

4.  If a well-grounded claim for PTSD has 
been submitted, the veteran should then 
be afforded a VA psychiatric examination 
to determine if she has PTSD attributable 
to service stressors.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review.  
Any appropriate testing deemed necessary 
to arrive at a diagnosis should be 
performed in connection with this 
examination.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV.  If so, the specific stressor or 
stressors responsible for the PTSD must 
be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.  

5.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiner should 
identify the correct diagnosis of the 
veteran's current respiratory disorder(s) 
based on a current examination and a 
review of the medical evidence of record.  
If any identified respiratory disorder is 
found to have pre-existed service, the 
examiner should provide an opinion as to 
the following questions:  

I.  Is it indisputable that the 
veteran's current respiratory 
disorder preexisted military 
service?  

II.  If so, is it at least as likely 
as not that the current respiratory 
disorder increased in severity 
during service?  

III.  If there was an increase in 
service of the preexisting 
respiratory disorder during service, 
is it indisputable that the increase 
was due to the natural progress of 
the disease?  

In formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The report should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

6.  The veteran should be afforded a VA 
endocrinology examination pertaining to 
diabetes mellitus and a thyroid 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests should be accomplished, and the 
clinical findings should be reported in 
detail. 

With regard to the thyroid, the examiner 
should indicate whether the veteran 
currently has a chronic thyroid 
disability; and, if so, did it at least 
as likely as not have its onset in 
service or was it manifested within one 
year postservice.  If manifested within 
one year postservice, all manifestations 
during that one year period should be 
listed, and it should be noted whether 
continuous medication was required for 
control at that time.

With regard to diabetes, it should be 
noted whether it was at least as likely 
as not that diabetes mellitus had its 
onset in service or whether it preexisted 
service.  If found to have had its onset 
postservice, the date of onset should be 
specified.  If manifested initially 
within the first year postservice, all 
manifestations during that period of time 
should be listed.  If found to have pre-
existed service, the examiner should 
provide an opinion as to the following 
questions:  

I.  Is it indisputable that the 
veteran's diabetes mellitus 
preexisted military service?  

II.  If so, is it at least as likely 
as not that the diabetes mellitus 
increased in severity during 
service?  

III.  If there was an increase in 
severity during service of the 
preexisting diabetes, is it 
indisputable that the increase was 
due to the natural progress of the 
disease?  

In formulating a response, the physician 
should utilize the phrases underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The report should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case, to include all relevant laws 
and regulations pertaining to service 
connection, and be given the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


